Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Quadreuy Flowers, Appellant                           Appeal from the 102nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-13-00102-CR         v.                         12F1026-102).        Opinion delivered by
                                                      Justice Moseley, Chief Justice Morriss and
The State of Texas, Appellee                          Justice Carter participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect an
assessment of $234.00 in court costs. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Quadreuy Flowers, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED JUNE 3, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk